Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 1 of 13 PageID #: 345



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                CLARKSBURG

 LINWOOD RUDOLPH WILLIAMS,

             Plaintiff,

 v.                                            Civ. Action No. 1:18-CV-18
                                                      (Judge Kleeh)

 ZACHERIA ALI and
 GANGSTER CHRONICLE
 WORLD WIDE, LLC,

             Defendants.


                 MEMORANDUM OPINION AND ORDER ADOPTING
          REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
           GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

       Pending before the Court is a Report and Recommendation

 (“R&R”) entered by United States Magistrate Judge Michael J. Aloi

 (the “Magistrate Judge”). For the reasons discussed herein, the

 Court adopts the R&R in part.

                           I.    PROCEDURAL HISTORY

       On June 10, 2019, the Court granted the Plaintiff, Linwood

 Rudolph Williams (“Plaintiff”), leave to amend his complaint. ECF

 No. 49. The Amended Complaint was filed at ECF No. 50. The

 Magistrate    Judge   then     directed   entry   of   default   against   the

 Defendants, Zacheria Ali and Gangster Chronicle World Wide, LLC

 (together, “Defendants”), noting that a summons for each was

 returned executed on July 31, 2019. ECF No. 65. An Answer or other

 responsive pleading to the Complaint was due by August 21, 2019,
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 2 of 13 PageID #: 346
 WILLIAMS V. ALI                                                       1:18-CV-18

                  MEMORANDUM OPINION AND ORDER ADOPTING
           REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
            GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

 and none had been filed. Id. The Clerk then entered default. ECF

 No. 66.

       Plaintiff then filed a Motion for Default Judgment. ECF No.

 67. The Magistrate Judge entered an R&R, recommending that the

 Motion for Default Judgment be granted and that $1,500.00 in

 damages be awarded to Plaintiff. ECF No. 73. Plaintiff filed

 handwritten objections on December 13, 2019. ECF No. 75. He filed

 a second set of objections on February 4, 2020, which appear to be

 the same objections but typed. ECF No. 80.

                                   II.     FACTS

       Plaintiff objects to only two of the Magistrate Judge’s

 factual     findings.    For    reasons        discussed    herein,     the    Court

 overrules     these     objections.       The     Court    hereby     adopts     and

 incorporates     the    R&R’s   summary     of    testimony    and    its     factual

 findings.

                           III. STANDARD OF REVIEW

       When reviewing a magistrate judge’s R&R, the Court must review

 de novo only the portions to which an objection has been timely

 made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

 without      explanation,       any       of      the      magistrate         judge’s

 recommendations” to which there are no objections. Dellarcirprete

 v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing


                                         2
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 3 of 13 PageID #: 347
 WILLIAMS V. ALI                                                    1:18-CV-18

                 MEMORANDUM OPINION AND ORDER ADOPTING
          REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
           GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

 Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

 uphold portions of a recommendation to which no objection has been

 made unless they are clearly erroneous. See Diamond v. Colonial

 Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                             IV.    GOVERNING LAW

       “Rule 55 of the Federal Rules of Civil Procedure authorizes

 the entry of a default judgment when a defendant fails ‘to plead

 or otherwise defend’ in accordance with the Rules.” United States

 v. Moradi, 673 F.2d 725, 727 (4th Cir. 1982). “The Clerk of the

 Court’s ‘entry of default’ pursuant to Rule 55(a) . . . provides

 notice to the defaulting party prior to the entry of default

 judgment    by   the   court.”    Broadcast   Music,   Inc.   v.    CTR   Hotel

 Partners, LLC, 2013 WL 1187157, at *1 (N.D.W. Va. Mar. 21, 2013)

 (citing Carbon Fuel Co. v. USX Corp., No. 97-1995, 1998 WL 480809,

 at *2 (4th Cir. Aug. 6, 1998)). After the entry of default, the

 non-defaulting party may move the court for “default judgment”

 under Rule 55(b).

       Under Rule 55(b)(1), “[i]f the plaintiff’s claim is for a sum

 certain or a sum that can be made certain by computation, the clerk

 — on the plaintiff’s request, with an affidavit showing the amount

 due — must enter judgment for that amount and costs against a

 defendant who has been defaulted for not appearing and who is


                                       3
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 4 of 13 PageID #: 348
 WILLIAMS V. ALI                                                 1:18-CV-18

                   MEMORANDUM OPINION AND ORDER ADOPTING
            REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
             GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

 neither a minor nor an incompetent person.” On the other hand,

 when the sum is not certain, a default judgment may only be entered

 by the Court. See Fed. R. Civ. P. 55(b)(2). In determining whether

 to enter default judgment, all well-pleaded facts are deemed

 admitted as to liability, but the amount of damages is not deemed

 admitted. See Broadcast Music, 2013 WL 1187157, at 2 (citing Ryan

 v. Homecoming Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001)). A

 default judgment “must not differ in kind from, or exceed in

 amount, what is demanded in the pleadings.” Id. (citing Fed. R.

 Civ. P. 54(c)).

                               V.    DISCUSSION

       The    Magistrate   Judge    recommended    that   the   Court   grant

 Plaintiff’s motion for default judgment and award damages in the

 amount of $1,500.00. Plaintiff timely objected to the Magistrate

 Judge’s R&R and raised a number of issues. The Court will discuss

 the merits of each objection in turn.

       A.     Objection to Magistrate Judge’s finding that Plaintiff
              asked Defendants for a book deal

       Plaintiff objects to the Magistrate Judge’s factual finding

 that Plaintiff asked Defendants for a book deal. Plaintiff writes

 that it was Defendant who proposed the book deal to Plaintiff, not

 vice versa. ECF No. 75 at 2. The Court, after reviewing the

 testimony from the hearing, affirms the Magistrate Judge’s factual

                                       4
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 5 of 13 PageID #: 349
 WILLIAMS V. ALI                                                     1:18-CV-18

                    MEMORANDUM OPINION AND ORDER ADOPTING
             REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
              GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

 finding on this issue. Plaintiff testified that he received a

 letter from Zacheria Ali offering him a position as a writer on

 Ali’s website. Plaintiff testified that he then asked Ali for a

 book    deal,    a   documentary,    and   a    full-length     feature   movie.

 Plaintiff’s objection on this issue is overruled.

        B.     Objection to Magistrate Judge’s finding that
               Plaintiff’s contract with Defendants was for the
               publication of three books

        Plaintiff objects to the Magistrate Judge’s factual finding

 that Plaintiff’s contract with Defendants was for the publication

 of three books (a “trilogy”). Plaintiff writes that the written

 contract is actually for four books and a documentary. The Court

 affirms the Magistrate Judge’s factual finding on this issue.

 Plaintiff testified that he and Defendants reached a publication

 deal for a trilogy. The Magistrate Judge discusses the fourth book

 and    the    documentary.   Plaintiff’s       objection   on   this    issue   is

 overruled.

        C.     Objection to Magistrate Judge’s “characterizing and
               reducing his pleadings to a mere ‘breach of contract’
               claim”

        Plaintiff objects to the Magistrate Judge’s characterization

 of his pleadings as a breach of contract claim. Plaintiff writes

 that    his    Amended   Complaint   includes     fraud,   theft,      breach   of

 contract, and copyright infringement claims. The Court finds that


                                        5
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 6 of 13 PageID #: 350
 WILLIAMS V. ALI                                                              1:18-CV-18

                    MEMORANDUM OPINION AND ORDER ADOPTING
             REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
              GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

 this   objection        has    no   merit.       The   Magistrate      Judge    analyzes

 Plaintiff’s copyright allegations and does not mischaracterize

 Plaintiff’s pleadings. Therefore, this objection is overruled, and

 the R&R is adopted with respect to this issue.

        D.     Objection to the evidentiary hearing

        Plaintiff objects to the “flawed evidentiary hearing” that

 took place on March 20, 2019. Plaintiff argues that the hearing

 was “haphazard and narrow in scope, time and focus” and that he

 “was    unable    to     clarify     or      elaborate     upon       his    answers     to

 Magistrate’s limited inquiries.” He was told that the call was

 from his attorney, so he was unprepared for the hearing. The Court

 overrules      this    objection     and     affirms     the    R&R   on     this   issue.

 Plaintiff was not entitled to an evidentiary hearing in line with

 his preferred “scope, time and focus.”

        E.     Objection to Magistrate Judge’s findings that Defendants
               did not commit Theft

        The Amended Complaint alleges that “Defendants knowingly and

 willfully       stole     Plaintiff’s         copyrights        to     his     book     and

 manuscripts . . . .” For the reasons discussed in the following

 section,      Plaintiff’s      copyright      infringement       claims      fail,     and,

 therefore,      the    theft    claim     fails    as   well.    This       objection    is

 overruled, and the R&R is adopted as to this issue.



                                              6
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 7 of 13 PageID #: 351
 WILLIAMS V. ALI                                                 1:18-CV-18

                   MEMORANDUM OPINION AND ORDER ADOPTING
            REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
             GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

       F.     Objection to Magistrate Judge’s finding that there were
              no copyright infringements

       The    Amended   Complaint   alleges    that   “Defendants   infringed

 Plaintiff’s Federal statutory and state common-law copyrights to

 his book Power Moves I by producing and selling ebook copies

 without Plaintiff’s consent.” Am. Compl., ECF No. 50, at ¶ 11. The

 Magistrate Judge found that the Amended Complaint does not provide

 evidence to support a claim for copyright infringement. See R&R,

 ECF No. 73, at 17.

       “To establish a claim for copyright infringement under the

 Copyright Act of 1976, 17 U.S.C. § 101 et seq., a plaintiff must

 prove that it possesses a valid copyright and that the defendant

 copied elements of its work that are original and protectable.”

 See Copeland v. Bieber, 789 F.3d 484, 488 (4th Cir. 2015); see

 also Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340,

 361 (1991) (“To establish infringement, two elements must be

 proven: (1) ownership of a valid copyright, and (2) copying of

 constituent elements of the work that are original.”).

       While Plaintiff does not introduce evidence that he holds a

 valid copyright on “Power Moves I” or any of his “Power Moves”

 books, he correctly notes that evidence of a valid copyright is

 not   per    se   required   for   material    to    be   designated   as    a

 “copyrighted” work of authorship. Evidence of registration is,

                                       7
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 8 of 13 PageID #: 352
 WILLIAMS V. ALI                                                      1:18-CV-18

                 MEMORANDUM OPINION AND ORDER ADOPTING
          REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
           GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

 however, in most cases, a jurisdictional requirement to access

 relief in federal courts. According to the United States Code,

                Except for an action brought for a violation
                of the rights of the author under section
                106A(a), and subject to the provisions of
                subsection    (b),    no    civil   action   for
                infringement of the copyright in any United
                States   work   shall    be   instituted   until
                preregistration    or    registration   of   the
                copyright claim has been made in accordance
                with this title. In any case, however, where
                the deposit, application, and fee required for
                registration have been delivered to the
                Copyright   Office     in    proper   form   and
                registration has been refused, the applicant
                is entitled to institute a civil action for
                infringement if notice thereof, with a copy of
                the complaint, is served on the Register of
                Copyrights.

 17 U.S.C. § 411(a) (emphasis added).

        Here,    Plaintiff   does    not   offer   any     evidence   of   a   valid

 copyright on his works. He has produced no evidence that he is in

 the process of registering his work or that he has engaged in

 preregistration. Even though Plaintiff has created something with

 artistic value and has a copyright to that work, he cannot bring

 an action for copyright infringement because he does not have a

 preregistered or registered copyright.

        Plaintiff relies on Lang-Correa v. Diaz-Carlo to support his

 objections to the R&R. While factually analogous to Plaintiff’s

 case   in   some    ways,   there   is    one   glaring    distinction.       Unlike


                                           8
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 9 of 13 PageID #: 353
 WILLIAMS V. ALI                                                 1:18-CV-18

                 MEMORANDUM OPINION AND ORDER ADOPTING
          REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
           GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

 Plaintiff, Lang-Correa “submitted both federal and Puerto Rico

 registrations of his copyright ownership with respect to that

 book.” 672 F. Supp. 2d 265, 270 (D.P.R. 2009).

       Finally, as to Plaintiff’s argument that he is protected under

 the “state common-law,” the federal preemption provision of 17

 U.S.C. § 301(a) states the following:

             On and after January 1, 1978, all legal or
             equitable rights that are equivalent to any of
             the exclusive rights within the general scope
             of copyright as specified by section 106 in
             works of authorship that are fixed in a
             tangible medium of expression and come within
             the subject matter of copyright as specified
             by sections 102 and 103, whether created
             before or after that date and whether
             published   or   unpublished,   are   governed
             exclusively by this title. Thereafter, no
             person is entitled to any such right or
             equivalent right in any such work under the
             common law or statutes of any State.

 (emphasis added). As the Eleventh Circuit has noted, “[s]ection

 301 in effect establishes a two-pronged test to be applied in

 preemption cases.” Crow v. Wainwright, 720 F.2d 1224, 1225 (11th

 Cir. 1983), cert. denied, 469 U.S. 819 (1984). The Fourth Circuit

 has explicitly stated that “Congress precluded state-law actions

 to enforce rights protected by federal copyright law in ‘the

 clearest and most unequivocal language possible,’ so as to ‘avoid

 the development of any vague borderline areas between State and

 Federal protection.’” OpenRisk, LLC v. Microstrategy Servs. Corp.,

                                       9
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 10 of 13 PageID #: 354
  WILLIAMS V. ALI                                                 1:18-CV-18

                    MEMORANDUM OPINION AND ORDER ADOPTING
             REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
              GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

  876 F.3d 518, 523 (4th Cir. 2017) (citation omitted)). Accordingly,

  states     are   prohibited    from   enforcing   penalties   for   copyright

  violations if the intellectual property at issue falls within the

  “subject matter of copyright” and if the claimed property rights

  are “equivalent to” the exclusive rights provided by federal

  law. Crow, 720 F.2d at 1225-26. For these reasons, Plaintiff’s

  objections are overruled, and the R&R is affirmed on this issue.

        G.     Objection to Magistrate Judge’s failure to address Fraud
               claim

        The Amended Complaint alleges that “Defendants knowingly and

  willfully stole Plaintiff’s copyrights to his book and manuscripts

  by   fraud       and   their    continuing    refusal    to    return   said

  property . . . .” Am. Compl., ECF No. 50, at ¶ 12. Plaintiff

  objects to the Magistrate Judge’s “continued failure to address

  his fraud claim.” ECF No. 75 at 13. The Court recognizes that the

  Magistrate Judge does not address fraud in the R&R. However,

  because Plaintiff’s copyright claim has no merit, the allegation

  that Defendants stole copyrights by fraud likewise fails.

        H. Assessment of Damages

        Plaintiff objects to the Magistrates Judge’s finding that the

  $1,500 Plaintiff received from Defendants was an advance, rather

  than a gift. He also objects generally to the Magistrate Judge’s

  damages assessment.

                                         10
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 11 of 13 PageID #: 355
  WILLIAMS V. ALI                                                            1:18-CV-18

                  MEMORANDUM OPINION AND ORDER ADOPTING
           REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
            GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

        Plaintiff writes that the finding regarding the advance was

  arbitrary    and     unsupported       in    the    record.    He    argues     that   the

  Magistrate     Judge       “brushe[d]       Plaintiff’s       personal,       sworn    and

  uncontradicted recollection aside to credit the Defendants with an

  undeserved    bonus.”       ECF    No.      75    at   5.   Regarding     the    overall

  assessment of damages, Plaintiff writes that the Magistrate Judge

  “fail[ed] to take into consideration Plaintiff’s lost [sic] of 5

  years of labor, his exclusive commitment, lost opportunities,

  profits, stress, aggravation, theft and fraud.” Id. at 15. He

  argues that Defendants’ copyright violations were willful and

  deliberate     and       that    under      17    U.S.C.    107,    the   penalty      per

  infringement       can    rise    to     $150,000.00.       Id.     Plaintiff    argues,

  therefore, that he is entitled to at least $500,000 for Defendants’

  copyright infringements alone. Id.

        As discussed above, Plaintiff’s copyright allegations, along

  with any allegation of fraud that stems from copyright allegations,

  have no merit. The Court’s assessment of damages must stem from

  the breach of contract claim. Plaintiff testified that the parties

  agreed to a $5,000 advance, that Plaintiff received a $2,000

  advance, and that he received miscellaneous payments totaling

  $1,500 after that.

        The Court agrees with the Magistrate Judge that any damages


                                               11
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 12 of 13 PageID #: 356
  WILLIAMS V. ALI                                                   1:18-CV-18

                      MEMORANDUM OPINION AND ORDER ADOPTING
               REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
                GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

  based on loss of book sales are too speculative to be incorporated

  into the default judgment. However, the Magistrate Judge ruled

  that there was no evidence indicating that the additional $1,500

  was a “gift from a friend” as argued by Plaintiff. The Court

  disagrees with the Magistrate Judge’s analysis on this issue.

  Defendants have failed to defend this lawsuit, and Plaintiff’s

  testimony that the money was not part of an advance is evidence

  for the Court to consider. Considering that $2,000 of the advance

  was paid to Plaintiff at once, it is possible that the incremental

  deposits were proceeds from sales of Plaintiff’s book, rather than

  part of his advance. Taking Plaintiff’s well-pled facts as true,

  the Court affirms Plaintiff’s objection and rejects the R&R on

  this issue. The Court finds that the incremental deposits totaling

  $1,500 were not part of the advance. Based on the record before

  the Court, Plaintiff has only been paid $2,000 of the agreed-to

  $5,000 advance. Plaintiff is entitled to $3,000 in damages.

          I.     Objection under Rule 54(c)

          Plaintiff argues that the Magistrate Judge violated Rule

  54(c)    of     the   Federal   Rules   of   Civil   Procedure   by   narrowing

  Plaintiff’s four claims to one claim. This, Plaintiff argues,

  impermissibly makes the judgment different from what is demanded

  in the pleadings. The Court finds that the Magistrate Judge did


                                          12
Case 1:18-cv-00018-TSK-MJA Document 85 Filed 08/07/20 Page 13 of 13 PageID #: 357
  WILLIAMS V. ALI                                                   1:18-CV-18

                  MEMORANDUM OPINION AND ORDER ADOPTING
           REPORT AND RECOMMENDATION IN PART [ECF NO. 73] AND
            GRANTING MOTION FOR DEFAULT JUDGMENT [ECF NO. 67]

  not narrow Plaintiff’s claims as Plaintiff alleges. The R&R clearly

  discusses    the   breach   of     contract   claim   and   the    copyright

  infringement claims. This objection is overruled.

                               VI.    CONCLUSION

        For the reasons discussed above, Plaintiff’s objections are

  OVERRULED IN PART and ADOPTED IN PART, to the extent discussed

  above. The R&R is ADOPTED IN PART and REJECTED IN PART, to the

  extent described above. Plaintiff’s Motion for Default Judgment is

  GRANTED. It is hereby ORDERED that damages be awarded to Plaintiff

  in the amount of $3,000. 1 The Clerk is DIRECTED to enter judgment

  against Defendants, pursuant to Rule 55 of the Federal Rules of

  Civil Procedure, in the amount of $3,000.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Memorandum

  Opinion and Order to counsel of record via email and the pro se

  plaintiff, by certified mail, return receipt requested.

        DATED: August 7, 2020

                                             ___________________________
                                             THOMAS S. KLEEH
                                             UNITED STATES DISTRICT JUDGE




  1 Given the speculative nature of the damages relating to book
  sales, the Court notes that Plaintiff may endeavor to prove those
  damages later if he produces more concrete evidence.
                                        13
